UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-6923


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALFRED CHEESE, a/k/a Big Cheese,

                Defendant - Appellant.



                              No. 09-7535


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALFRED CHEESE, a/k/a Big Cheese,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore. Benson Everett Legg, District Judge.
(1:98-cr-00259-BEL-2)


Submitted:   June 17, 2010                       Decided:   June 23, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Alfred Cheese, Appellant Pro Se.        Robert Reeves Harding,
Assistant United States Attorney,     Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Alfred    Cheese     appeals     the    district    court’s    orders

denying his motion to reduce his sentence pursuant to 18 U.S.C.

§ 3582(c)(2)     (2006)        and     his       subsequent     motion         for

reconsideration.     We   have       reviewed    the   record   and     find   no

reversible error. Accordingly, we affirm for the reasons stated

by the district court.         United States v. Cheese, No. 1:98-cr-

00259-BEL-2 (D. Md. Mar. 25, 2009 & July 28, 2009).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials     before    the    court     and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                       3